 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrval Kent Food Company,Inc.andLocal 738,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 13-CA-2491031 January 1986DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 15 August 1985 Administrative Law JudgeNancy M. Sherman issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.We agree with the judge's findings that the Re-spondent violated Section 8(a)(1) of the Act bypromulgating,maintaining, and enforcing a dis-criminatory, no-talking rule; by threatening dis-charge or other reprisals against employees becauseof their union activities; and by promising a wageincrease in the event the employees were no longerrepresented by the Union. For the following rea-sons, however, we disagree with the judge's fur-ther finding that the Respondent violated Section8(a)(3) by failing to consider its maintenance em-ployees for or to grant them merit increases on orafter 15 September 1984.2The record shows that, prior to the advent oftheUnion at the Respondent's facility, the Re-spondent had no uniform practice of granting meritincreases to its maintenance employees. The Re-spondent had reviewed the performance of em-ployees and had granted merit increases, but thiswas done on a generally irregular basis and at thediscretion of management. In May, the Respondentgranted all maintenance employees a general wageincreaseof 30 percent in connection with itschange in work schedules which had caused em-ployees a substantially decreased opportunity towork overtime.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find no basis for reversingthe findings2Hereafter, all dates refer to 1984 unless noted otherwiseIn the meantime, in April an organizing cam-paign among the maintenance employees had com-menced at the Respondent's facility. An electionwas held on 20 June, and on 28 June the Unionwas certified as the collective-bargaining represent-ative for the Respondent's maintenance employees.Thereafter, the parties engaged in contract negotia-tions,which were still in progress at the time ofthe June 1985 hearing before the judge. Duringthese negotiations, the Respondent made a proposalconcerning its right to grant merit increases andalso proposed a general wage increase. The Unionvacillated regarding theRespondent'smerit in-crease proposal, and it rejected the Respondent'sgeneral wage increase proposal. Since the generalwage increase was implemented in May 1984, nowage increases, either general or merit, had beengranted to the maintenance employees as of 10June 1985, the first day of the hearing before thejudge. The Respondent's maintenance superintend-ent,Zastrow, testified that he did not grant anymerit increases in the June 1984-1985 time periodbecause of the ongoing negotiations with the Unionand that, had the Union not come into the shop, hewould have granted merit increases to his crew orat least to some of them.The judge found violative of Section 8(a)(3) theRespondent's failure to consider or to grant themaintenance employees merit increases from 15September 1984.3 The judge rejected the Respond-ent's contention that, in May 1984, it had discontin-ued its established practice of granting merit in-creases at irregular intervals and thereafter wouldgrant annual reviews of all employees dating fromtheMay 1984 general wage increase. In so doing,the judge noted that the Respondent had proposedboth merit and general wage increases at the nego-tiating sessions with the Union. She also noted Zas-trow's testimony that the negotiations with theUnion were the sole reason he had not granted anymerit increases after the Union's certification andthat merit increases would have been granted hadthe Union not come into the shop. In finding theRespondent's conduct to have been motivated byan antiunion purpose, the judge noted certain ofthe Respondent's statements which were found toviolate Section 8(a)(1) and other conduct outsidethe 10(b) limitation period which she concludedshowed Zastrow's strong opposition to the Union.In finding the violation, the judge noted particular-ly Zastrow's testimony that he would have grantedmerit increases had the Union not come into theshop.2The judge limited the period of the violation to the 6 months preced-ing the filing of the charge on 15 March 1985278 NLRB No. 57 ORVAL KENT FOOD CO403As noted above, we disagree with the judge'sfinding that the Respondent's failure to consider orto grant merit increases to the maintenance em-ployees from 15-September 1984 violated Section8(a)(3). In this regard, the record clearly showsthat the Respondent had no consistent, uniformpractice of granting merit increases but had only anirregular practice of granting merit increases on adiscretionary basis. It is well established that dis-cretionary merit increases are a mandatory subjectof bargaining.NLRB v. Katz,369 U.S. 736, 745-747 (1962). In fact, the Respondent presented aproposal to the Union regardingmanagement'sright to grant merit increases. The Union did notaccept that proposal. In these circumstances, it hasnot been established that the Respondent's failureto grant merit increases was due to union animusrather than to the parties' failure to reach agree-ment on this issue. Contrary to the judge, we donot attach significance to Zastrow's testimony at-tributing the withholding of merit increases to theongoing negotiations and to the presence of theUnion in the shop. These remarks were merely arealistic statement of the effects of the bargainingobligationwhich the Respondent incurred whentheUnion was certified to represent the mainte-nance employees. There is no allegation here thatthe Respondent failed to meet its bargaining obliga-tion on this matter, and the evidence is insufficientto establish that its withholding of the merit in-creases was for any reason other than the parties'failure to agree on this issue. SeeIthaca JournalNews,259NLRB 394 (1981). Accordingly, weshall dismiss this allegation, and we shall modifythe judge's recommended Order accordingly.4ORDERThe National LaborRelations Board orders thattheRespondent,OrvalKentCompany, Inc.,Wheeling,Illinois,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Promulgating,maintaining,and enforcing arulewhich forbids employeestodiscuss unionsduring periodswhen theyare expected to be ac-tivelyworking,even whensuch discussion doesnot interferewith work, but whichpermits em-ployees, duringsuch periods,to discuss other non-worksubjects.(b)Threatening to discharge or inflictother re-prisals on employees for unionactivity.4 In dismissing this allegation,we have considered the 8(a)(1) violationwe have found in Zastrow's telling an employee that the employeescould get a raise on 21 June 1985(1year after the Union's election victo-ry)when the Union was voted out. In light of our above discussion,however, we find the 8(a)(3) allegation has not been established in thiscase(c)Promising, employees wage increases oncethey are no longer represented by Local 738, Inter-nationalBrotherhood- of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization.(d) In any- like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.-2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind its rule which forbids employees todiscuss unions during periods when they are ex-pected to be actively working, even when such dis-cussion does not interfere with work, but whichpermits employees, during such periods, to dicussother nonwork subjects.-(b) Post at its Wheeling, Illinois facility copies ofthe attached notice marked "Appendix."5 Copiesof the notice, on forms provided by the RegionalDirector for Region 13, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choice 404DECISIONSOF NATIONAL LABOR RELATIONS BOARDTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT promulgate, maintain, or enforcea rule which forbids you to discuss unions duringperiodswhen you are expected to be activelyworking even when such discussion does not inter-ferewith work, but which permits you, duringsuch periods, to discuss other nonwork subjects,and WE WILL rescind our rule to this effect.WE WILL NOT threaten to discharge or inflictother reprisals on you for union activity.WE WILL NOT promise you wage increases onceyou are no longer represented by Local 738, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or anyother union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.ORVALKENT FOOD COMPANY, INC.Douchan Pouritch, Esq.,for the General Counsel.Anthony G. Erbacci, Esq.,of Chicago, Illinois, for theCharging Party.Joseph P. Carey, Esq.,of WhitePlains,New York, for theRespondent.DECISIONSTATEMENT OF THE CASENANCYM. SHERMAN,Administrative Law Judge. Thiscase was heard before me in Chicago, Illinois, on 10 and11 June 1985, pursuant to a charge filed on 15 March1985 and a complaint issued on 30 April 1985, andamended on 11 June 1985. The complaint as amended al-legesthatRespondentOrval Kent Food Company, Inc.violated Section 8(a)(1) of the National Labor RelationsAct by promulgating,maintaining,and enforcing a no-solicitation rulewhich discriminated against employees'union activities; by threatening reprisals against employ-ees for activities on behalf of Local 738, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpersof America (the Union); and bypromisingemployees pay increases if the Union lost a representa-tion election.The complaint further alleges that Re-spondent has violated Section 8(a)(1) and (3) of the Actsince 15 September 1984 by suspending its practice ofperforming annual reviews of its employees and imple-menting accompanying wage increases as a result of itsongoing collective bargaining with the Union.On the basis of the entire record,' including the de-meanor of the witnesses, and after due consideration ofthe briefs filed by counsel for the General Counsel andRespondent, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a corporation with an office and placeof business in Wheeling, Illinois. Respondent has at allmaterial times been engaged in the manufacture and non-retail sale and distribution of food products. During thecalendar year preceding the issuance of the complaint, arepresentative period, Respondent sold and shipped fromitsWheeling facility products, goods, and services valuedin excess of $50,000 directly to points outside Illinois. Ifind that, as Respondent admits, it is engaged in com-merce within the meaning of the Act, and that assertionof jurisdiction over its operations will effectuate the poli-cies of the Act.The Union is a labor organization within themeaningof the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAbout April 1984, employee Napoleon and anotheremployee started to pass out union authorization cards tothe othermaintenanceemployees. Napoleon induced be-tween three and five of his fellow employees to signcards. On 11 May 1984 the Union petitioned for a repre-sentation election amongRespondent's employees. On anundisclosed date before the election, Maintenance Super-intendent George Zastrow, who is admittedly a supervi-sor and is Napoleon's immediate superior, told NapoleonthatZastrow was going to win and the Union wouldlose.2 Just before the election, which was held on 20June 1984, Zastrow told Napoleon that the Union was"not going to do for [the employees] anything good asthe Company." He said that Respondent's insurance "isgoingto be better than the unioninsurance."He went onto say that Napoleon was getting overtime, had recentlyreceived a 30-percentraise(see infra, part II, D), andhad received his review (see infra,part II, D) and what-ever else he wanted: "What do you need the Union for?"The Union won the ensuing election on 20 June 1984and was certified as themaintenanceemployees' collec-tive-bargaining representative on 28 June 1984. TheUnion's observer at that electionwas maintenance em-ployee John S. Sandberg, who had induced about six ofhis fellow employees tosign unioncards in late Apriland early May 1984. During Sandberg's wage review inJanuary 1984, Zastrow had told him that Respondentwas goingto need some more "white helmets" (the hel-iAt the instance of Respondent's counsel, the preheanng affidavit ofwitness Edward Napoleon was received without objection or limitationand to show the truth of the contents2My findings about this incident are based on Napoleon's preheanngaffidavit (see supra fn 1). Because he was not asked about the incident, Ireject Respondent's contention that his failure to testify about it reflectson his credibility. ORVAL KENT FOOD CO.405mets worn by supervisors) and to be patient, "take iteasy,you will make it." During the election campaign,Zastrow told Sandberg, "If you get a Union, I can't giveyou your white helmet." About a month after the Unionwon the election, Zastrow told Sandberg, "I can't give[a white helmet] to you now because you have a Union."On more than one occasion after the Union's June 1984certification and before 7March 1985, Zastrow toldsome of his subordinates, "Well, you guys got a Unionnow and we have to start writing. I am going to writeyou up three times and then you will be fired. There isnothing I can do." On an undisclosed date after the elec-tion,when Napoleon was in Zastrow's office discussingovertime, Zastrow said, "You don't want the overtime,you want the Union . . . you [obscene verb] me and aretrying to [obscene infinitive] the Company;" to whichNapoleon replied that it was "not nice" talking to himlike this(see supra fn. 1).3After the Union's June 1984 certification, the partiesengaged in contract negotiations which were still inprogress as of the June 1985 hearing.B. The Allegedly Unlawful No-Talking RuleThe maintenance department supervised by Zastrowconsists of about 13 employees. Zastrow testified that ona particular occasion in 1985, on overhearing employeeNapoleon discussing union activities with other employ-eeswhile he was on the job, Zastrow told' Napoleon"there is no union activity during working hours otherthan lunch and break time. This is my rules." Zastrowwent on to testify that Napoleon replied Zastrow couldnot stop him, to which Zastrow replied, "Try me." Stillaccording to Zastrow, he told Napoleon that if he con-tinued such union activity during such periods, Zastrowwould write him up; to which Napoleon replied thatZastrow could not write him up on something like that.Zastrow went on to testify thereafter he told all 13 of hissubordinates, "absolutely no union activity during work-ing hours," other than at lunch or break; whereupon Na-poleon discontinued such activity during such periods.Zastroow further testified that he permits employees todiscuss,while actively working and so long as the dis-cussion does not interfere with work, any subject exceptunions,religion,and politics.He testimonially explainedthese, exceptions on the ground that if these three sub-jectsare discussed,"there is goingto be a fight."C. The Alleged Unlawful Threats and PromisesIn October or November 1984, Napoleon came to Zas-trow's office and asked him for more overtime work.Zastrow told him that overtime was' distributed "as weneed." Zastrow further said that he'was waiting for thecontract between Respondent and the Union, that with acontract he would be able to write Napoleon up forthree reasons, and that then Zastrow would get rid of3All the events previously described under this heading either oc-curred more than 6 months before the charge was filed, or were notshown to have occurred at a later date.My findings under this headingabout the remarks made by Zastrow are based on Sandberg's testimony,Zastrow's testimony,and Napoleon's testimony and/or his prehearmg af-fidavit(see supra fn. 1).Napoleon. Zastrowsaid,"if this is the way you want it,the this is the way it will be." Zastrow testified that atno time since his initial August 1982 employment by Re-spondent as themaintenancesuperintendent had he everused a system of progressivewarningsculminating in"final suspension." Zastrow further testified that whenpreviously working as a supervisor for employers otherthan Respondent, he had implementedunioncontracts,includingcontractualdisciplinaryclauses,"by thebook."4In February 1985, Napoleonagaincame to Zastrow'soffice to ask for more overtime. Zastrow said that man-agement, had told Zastrow to get rid of Napoleon be-cause he hadbeen influencingsome other "guys" aboutthe Union. Zastrow said that Napoleon had to keep hismouth shut, and said, "[d]on't talk about the Union."Zastrow said that if he heard again from Napoleon thathe was talking about the Union, Zastrow would take himup to Zastrow's office and Napoleon would not have ajob any more. Zastrowsaid,"If you want to keep yourjob you should keep your mouth shut; don't talk abouttheUnion."After this conversation,Napoleon aban-doned his previous activity of talking to almost all theother employees about "what the Union was going to dofor us, the betterwages,better conditions and probablythe overtime."My findings in the preceding paragraph are based onNapoleon's testimony, corroborated by his prehearing af-fidavit(see fn.1,supra).Zastrow did not deny tellingNapoleon that he would be discharged if he did not keephismouth shut about the Union. However, Zastrow diddeny telling Napoleon thatmanagementwanted to firehim. For demeanorreasons,I do not credit Zastrow inthis respect. In addition to relying on such discreditedtestimony by Zastrow, Respondent's counsel contends,somewhat inconsistently, that in testifying that Zastrowtold him in February 1985 that top management wantedto get rid of him, Napoleon hadin mindan October 1983incident (unrelated to the Union) involving fellow em-ployee Link.5 Senior Vice President Stanley Winton tes-tified that he suggested that Napoleon be discharged be-cause of that incident; and that owing to Zastrow's op-position toWinton's suggestion,Respondent sent Napo-leon a memorandum imposing,without making a judg-ment about his guilt or innocence, a 3-day suspension be-cause 5 hours of "valuable company time" were wastedin a meetingconducted in consequence of his involve-ment in theincident.However, Respondent relies on evi-dence that Zastrow's October 1983 intercession on Napo-leon's behalf was revealed to Napoleon in April 1985, amonth after he executed the prehearing affidavit which4My findings about this incident are based on Napoleon's and Zas-trow's uncontradicted testimony and on uncontradictedportions of Napo-leon's prehearmg affidavit(see supra fn 1)5The General Counsel has moved to strike from the record all refer-ence to the Link incident. I do not believe this action is called for byeither the 15-month interval between the Link incident and Zastrow's al-legedly unlawful remarks, or the testimony by Zastrow that he nevertoldNapoleon that top management wanted to fire him.,Rather, suchconsiderations go to the weight of the evidence sought to be struck 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed Zastrow's February 1985 remarks about topmanagement's desire to discharge Napoleon.6About early March 1985, Napoleon went to Zastrow'soffice to ask for overtime work. Zastrow said that if Na-poleon wanted more money he could wait until 20 June1985 (1 year after the election won by the Union on 20June 1984), when there was going to be another election.Zastrow said that when the Union was voted out on 20June, all the maintenance department employees couldgo to his office on 21 June and they would get a raise.'On 7 March 1985, while Zastrow and maintenance em-ployee Sandberg were drinking coffee, Zastrow re-marked that he had heard rumors that the mechanicswere feeling they were going to be fired after 20 June1985, which was 1 year after the representation election.Zastrow said that no mechanics would be fired on 21June, and that everybody would still have a job. Sand-berg said that he did not believe this. Angered by thisremark, Zastrow said that the Union was not going to dothe employees any good; that if Sandberg thought theUnion was going to help the employees, he was wrong;that Zastrow was going to run the maintenance shop theway he wanted to; and that nobody was going to tellhim what to do. Zastrow said that no business agent wasgoing to tell him how to run Zastrow's maintenance de-partment; and, in earthy language, said that if ManneyPearl (the Union's business agent) came around, Zastrowwould kick him. Sandberg asked Zastrow if he wouldfire a certain mechanic if he had been ordered to do so"up front." Zastrow said yes. He said that if Sandbergdropped the Union, things would go back the way theywere and "we wouldn't have any trouble." Zastrow saidthat he could not get any ' money until 21 June, but on '21June he could.My findings in the preceding paragraph are based onSandberg's testimony. Zastrow testified that Sandbergsaid he had heard a rumor that Respondent was going tofire everyone who was active in the Union, Zastrow6Respondent's evidence consisted of testimony by Personnel DirectorFlorence Demer that about early April 1985 she told Napoleon aboutZastrow's intercession in connection with the October 1983 Link inci-dentAccording to Demer, during this April 1985 conversation she alsotold Napoleon that Zastrow had'interceded on Napoleon's behalf in con-nection with an alleged incident, about December 1983, in which Napole-on had allegedly burned employee Brown's jacket and neck with a blowtorch, the record is otherwise silent about this alleged safety violationFor demeanor reasons, I credit Napoleon's testimony, which is corrobo-rated by his prehearing affidavit (supra in 1), about the content and dateof his conversation with Demer which, according to him, occurred inFebruary 1985. However, this testimony by Napoleon fails to provideany connection between the 1983 incidents and his February 1985 con-versation with Zastrow.7My findings in this paragraph are based on Napoleon's testimony, es-sentially corroborated by his preheanng affidavit(see supra fn. 1). Increditing Napoleon, I have taken into account Napoleon's admission thathe believed Zastrow was not fair with him because, in order to receiveovertime, he had to ask Zastrow for it while other employees did not,Napoleon's uncontradicted testimony that he told Zastrow he did notwant a $1 (actually, 90 cents)May 1984 individual increase which he infact received, and the statements in his prehearmg affidavit that he hadbeen replaced as a leadman by a new employee who was paid more thanhe, that he believed Respondent had discriminated against himon unspec-ified dates with respect to, overtimeassignments;and that he had beenclassified at the lowest rate in Respondent's collective-bargaming propos-al. In view of the credible and partly uncontradicted evidence regardingZastrow's antiunion and/or coercive remarks on other occasions and, fordemeanor reasons, I do not credit Zastrow's denial.denied that Respondent had such plans, and Sandbergsaid he did not believe this and "took off." Zastrow alsodenied threatening to kick Pearl (whom Zastrow deniedhaving met), and testified to wearing a different size shoethan the one which (according to Sandberg) Zastrowclaimed during this conversation. Respondent contendsthat Sandberg is not worthy of belief because he was ad-mittedly annoyed by Zastrow's action in hiring a newemployee as assistant supervisor instead of promotingSandberg to this position; because Respondent's May1984 changes deprived him and others of overtime work;and because Sandberg testified that he had never seenZastrow physically perform mechanics' work and didnot know what mechanical knowledge he had "as far ashands on," notwithstanding Zastrow's otherwise uncon-tradicted testimony that on numerous occasions he hadworked side by side with Sandberg on mechanical equip-ment.Further, Respondent challenges Sandberg's credi-bility on the ground that he evinced resentment againstRespondent by stating, in his prehearing affidavit, thatRespondent had proposed to the Union a classificationsystem which put him in the lowest classification and putonly nonunion employees above the entry level. In addi-tion, - Respondent contends that Sandberg should not bebelieved because nothing in Sandberg's testimony reiter-ates the statement in his prehearing affidavit that in as-signing overtime, Respondent discriminated against. unionmembers during periods, some of which may-have fallenwithin the 10(b) period; Sandberg was not asked aboutthese portions of his-affidavit, which are irrelevant to thecomplaintallegations.In view of other and partly unden-ied evidence that Zastrow made antiunion and/or coer-cive remarks and, for demeanor reasons, I credit Sand-berg.D. The Alleged Unlawful Conduct Regarding Wage,Reviews and IncreasesZastrow became Respondent's maintenance supervisorinAugust 1982. Between that date .and the June 1985hearing before me, it was he who, decided, at least initial-ly,when maintenance employees were to receive wageincreasesand how much they were to receive.Employee Sandberg testified that in July 1983 Zastrowtold him that Zastrow wanted to follow the policy ofgiving each employee a wage review each year on theanniversary date of his hire and, if a mechanic was doing"real good work," giving him a 6-month review. Zas-trow did not deny , making such statements to Sandberg.However, Zastrow testified that he gave an employee awage increase whenever Zastrow believed the employeewas entitled to receive one, and that there was "nopolicy."He further testified that before the May 084general wage increase, the only wage increases he hadever given were merit wage increases.The wage history of Sandberg, Fidorf, and Berg, and(at least arguably)Gerleve,Hudgens,Owens, Rami,Weeber, Fuoss, and Hook is consistent with Zastrow'sdescription to Sandberg of Zastrow's wage increase ORVAL KENT FOOD CO.407policy8 However, the wage history of the approximatelythree other employees (Napoleon, Schmidt, and Link),whose 6-month or 12-month anniversarydatesfellwhileZastrow wasmaintenancesuperintendent, does not con-form to Zastrow's preferred policy as described to Sand-berg.On 7 May 1984, 4 days before the Union filed its peti-tion,Respondent gave a 30-percent wage increase to allthe maintenance employees. Thisincreasewas concomi-tantto and a result of certain scheduling changes whichcaused a substantial diminution in the number of hoursfor which employees were paid time and a half or doubletime.9Winton testified that when deciding on this May1984 increase,managementplanned to review wages ayear later-that is, in May 1985-and to give wage in-creases.He testified that Zastrow participated in theforegoing decisions, including the decision to make 9May 1985 "a new basis of anniversary date reviews." Re-spondent's counsel averred in his opening statement thatinMay 1984 "the prior practice of irregularand, in somecases, regular date of hireannual increasesbut not forall,was discontinued in favor of an overall once yearlyreview and/or increase for all the bargaining [unit] em-ployees as [has] been done in other operational units ofthe Company."No maintenance employees received any wage in-creasesbetween 7 May 1984 and the first day of thehearing beforeme on10 June 1985. Zastrow testifiedthat the only reason for Respondent's failure to givewage increases or merit wageincreasesduring this 13-month interval was the fact that Respondent was havingnegotiationswith the Union. Zastrow further testifiedthat if the Union had not come into the shop at all, hewould have 'given his crew or some of them merit in-creases between June 1984 and the June 1985 hearing;and that all Zastrow's subordinates were doing betterwork and working much harder than in May 1984.Respondent's representatives during collective-bargain-ing negotiations includedWinton but not Zastrow.During a collective-bargaining,sessionwith the Union on8May 1985, Respondent told the Union that because ithad been a yearsincethe last general review and pay in-crease to the maintenance department, Respondent felt itwas appropriate to make another general review of thatdepartment. Respondent offered an immediate 2-percentgeneral wage increase conditional on the waiver of Re-spondent's sick pay offer on the table, i ° plus an addition-al immediate 5-percentgeneralwage increase. Respond-ent stated that this offer would not be prejudicial to anyfurther negotiation on the subject, and that this was not aS The April 1984 increases to Hudgens and Owens were aspects of theMay 1984 general increase (see infra). Fuoss and Hook received no in-crease atanyrelevant time.9Even with the 30-percent wage increase,these scheduling changesadversely affected the employees' take-home pay. The employees hadbeen regularly working a 5-day week of 50 hours, for which they hadreceived the equivalent of 55 hours' straight-time pay; and could alsowork Saturdays at time and a half and Sundays at double time Thechanges initially. reduced the regular workweek of every employee to 40hours These changes were made more than 6 months before the instantcharge was filed, and are not attacked in the complaint10 The record suggests that this offer was an offer to continue sick paybenefits the employees were at that time receivingconcluding base, but was a base from which the partieswould still continue bargaining. The Union rejected thisproposal and told Respondent not to put it into effect.Respondent did not do so. As of that date, Respondentalso had on the table a proposal, to which the Union hadnot yet made a firm response, regarding Respondent'sright to grant merit increases.E. Analysis and Conclusions1.The discriminatory no-talking ruleAn employer may, of course, lawfully forbid employ-ees to talk about a union during periods when the em-ployees are supposed to be actively working, if that pro-hibition also extends to all other subjects not associatedor connected with their work tasks. However, an em-ployer violates Section 8(a)(1) when, as here, employeesare forbidden to discuss unionization but are free to dis-cuss other subjects unrelated to work, particularly when(as here) the prohibition was announced in specific re-sponse to the employees' activities in regard to the unionorganizational campaign.OlympicMedicalCorp.,236NLRB 1117, 1122 (1978), enfd. 608 F.2d 762 (9th Cir.1979);Larid Printing,264 NLRB 369, 374, 376 (1982).Accordingly, Respondent violated Section 8(a)(1) oftheAct by reason of Supervisor Zastrow's admittedaction in promulgating, maintaining, and enforcing a ruleforbidding employees to discuss unionization when theywere expected to be actively working but such discus-sion would not have interfered with work, while permit-ting employees to discuss most other subjects duringsuch periods. Zastrow's testimony that he forbade discus-sions about unions (and also religion and politics) be-cause he believed that such discussions would lead to "afight," does not constitute a defense to the ban on uniondiscussions; for Respondent failed to offer any evidencewhatever that such union discussions threatened "afight." SeeNLRB v. Varo,425 F.2d 293, 297 (5th Cir.1970);NLRB v. Honeywell, Inc.,722 F.2d 405, 406-407(8th Cir. 1983);NLRB v. Plant City Steel Corp.,331 F.2d511, 514 (5th Cir. 1964).2.The threats and promisesIn addition, I find that Respondent violated Section8(a)(1) of the Act when Zastrow told employee Napole-on inOctober or November 1984 that with a union con-tract Zastrow would be able to write him up for threereasons and that Zastrow would then fire him, "if this isthe way you want it, then this is the way it will be";when Zastrow told Napoleon in February 1985 that hewould lose his job if he continued to talk about theUnion; when Zastrow told Napoleon about March 1985thatwhen the Union was voted out on 20 June 1985 (1year after the election in which a majority of the em-ployees had voted for the Union), all themaintenancedepartment employees could geta raise on21 June;when Zastrow told employee Sandberg on 7 March 1985that if he dropped the Union, things would go back theway they were and "we wouldn't have any trouble"; andwhen, during that same conversation, Zastrow said that 408DECISIONSOF NATIONAL LABOR RELATIONS BOARDhe could not get any money until 21 June, but on 21June he could.3.The allegedly unlawful discontinuance of wagereviews andincreaseRespondent'sbusiness records and credible parts ofZastrow's testimony show that before 7 May 1984 Re-spondent followed a practice of giving maintenance em-ployees reviews and merit increases at irregular or (insome cases)regular intervals.As of that date, Respond-ent gave all the maintenance employees a 30-percentwage increase in connectionwith a change in workschedules which substantially diminished employees' op-portunity to receive overtime pay. SeniorVicePresidentWinton testified that,at the same time Respondent decid-ed to make these adjustments in wages and hours, Re-spondent decided to make the7 May 1984date "the lastreview date [of all the maintenance employees]for pur-poses of future reviews," and to give wage increases on7 May 1985.At the outset of the hearing,Respondent'scounselstated that the policy thus described by Winton which,according to Respondent,was decided on or before Re-spondent found out about the union movement,was re-garded bymanagement as a substitutefor the previouspractice,which(Zastrow testified)had led to merit in-creases only. However,Winton did not testify that suchdisplacement was intended;indeed, he testified that atthe time he proposed a general wage increase to theUnion,on the ground that it had been a year since thatlast general wage increase,Respondent also had on thetable a proposal regarding management's right to grantmerit increases.Moreover,the testimony of Zastrow(who participated in the decision to effect the May 1984general wage increase and to make 9 May 1985 a newbasis of anniversary reviews)is inconsistentwith anybelief by him that these decisions precluded merit wageincreases untilMay 1985.Rather, he testified that theonly reason for his failure to give merit increases afterthe Union's June 1984 certification was the fact that Re-spondent'was having negotiations with the Union, andthat if the Union had not come into the shop at all, hewould have given his crew or some of them merit in-creases between June 1984 and the June 1985 hearing.Moreover,inMarch 1985, Zastrow told employees thatthey could get a raise on (but not before)21 June 1985 (1year after the Union's election victory) when the Unionwas voted out. Furthermore, Zastrow's conduct andstatements prior to March 1985 and beginning before theJune 1984 election show that he strongly opposed theUnion and was trying to lead employees to believe thatthey would be better off without it. In view of the fore-going evidence about Respondent's antiunion purpose infailing to consider any employeesformeritwage in-creases, particularly Zastrow's admissionthat he wouldhave given such increases if the Union had not come intothe shop, I find that Respondent violated Section 8(a)(1)and (3) of the Act by failing to consider employees forand to give such increases on and after 15 September1984, 6 months before the filing of the charge.Manage-ment TrainingCorp.,261NLRB131 (1982);Grant'sHome Furnishings,218 NLRB 757, 767-768 (1975).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Unionis a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent has violated Section 8(a)(1) of the Actby promulgating,maintaining,and enforcing a rulewhich forbids employees to discuss unions during peri-ods when they are expected to be actively working andwhen such discussion does not interfere with work, butwhich permits employees during such periods to discussother subjects not associated or connected with theirwork tasks.4.Respondent has violated Section 8(a)(1) of the Actby threatening to discharge or inflict other, unspecifiedreprisals on employees for union activity, and by promis-ing employees that they would or could obtain wage in-creases once they were no longer represented by theUnion.5.Respondent has violated Section 8(a)(1) and (3) oftheAct on and after 15 September 1984 by failing toconsider employees for and to give them merit increasesbecause such employees were represented by the Union.6.The unfair labor practices set forth in Conclusionsof Law 3 through 5 affect commerce within the meaningof the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that Respond-ent be required to cease and desist from any like or relat-ed conduct. Affirmatively, Respondent will be requiredto rescind its unlawful rule regarding discussions aboutunions.Also,Respondent will be required to put intoeffect foritsmaintenance employees such merit increasesas they would have been given from 15 September 1984,absent discrimination,and to make them whole for anyloss of pay they might have suffered by reason of thediscrimination against them.Management Training,supra,261 NLRB at136;Grant's Home Furnishings,supra, 218NLRB at 768-769. Backpay shall include interest as pre-scribed inFlorida Steel Corp.,231 NLRB 651 (1977).11In addition,Respondent will be required to post appro-priate notices.[Recommended Order omitted from publication.]11 See generallyIsis Plumbing,138 NLRB 716 (1962)